Citation Nr: 0408819	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  98-14 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The appellant had active service from June 1974 to June 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The case was twice remanded in February 2000 and August 2001 
for further development.


REMAND

A report of contact indicates that the veteran contacted the 
RO in January 2002 and requested that his hearing on appeal 
be rescheduled.  In a May 2002 letter to the veteran, the RO 
requested clarification from the veteran concerning the type 
of hearing desired and indicated that it would schedule him 
for the previously requested hearing before a member of the 
Board at the RO if he did not respond to the letter within 60 
days.  The record does not reflect that the veteran responded 
to this letter or that the veteran was scheduled for a Board 
hearing at the RO.  

In light of these circumstances, this appeal is REMANDED to 
the RO for the following:

The RO should schedule the veteran for a 
Board hearing at the RO, in accordance 
with the docket number of this appeal.  

Thereafter, the case should be returned to the Board in 
accordance with proper appellate procedures.  No action is 
required of the appellant until he is otherwise 


(CONTINUED ON NEXT PAGE)





notified by the RO but he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




